Case 3:19-cv-00778-DJH-CHL Document 144 Filed 05/19/21 Page 1 of 4 PageID #: 2968




                              UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF KENTUCKY
                                   LOUISVILLE DIVISION
                           CIVIL ACTION NO. 3:19-CV-778-DJH-CHL


  RUDD EQUIPMENT COMPANY, INC.,                                                        Plaintiff,

  v.

  VOLVO CONSTRUCTION EQUIPMENT NORTH AMERICA, LLC,                                   Defendant.

                             MEMORANDUM OPINION AND ORDER

            Before the Court is a motion to extend the discovery deadline filed by Defendant Volvo

  Construction Equipment North America, LLC (“Defendant”).             (DN 120.)     Plaintiff Rudd

  Equipment Company, Inc. (“Plaintiff”) has filed a response in opposition (DN 123) to which

  Defendant filed a reply (DN 128). Therefore, the motion is ripe for review.

       I.      BACKGROUND

            On February 12, 2020, the Court entered its scheduling order in this case which set a

  deadline for the Parties to complete discovery on or before January 15, 2021. (DN 41.) On August

  5, 2020, Plaintiff filed a motion for summary judgment and permanent injunction. (DN 68.)

  Defendant then moved to defer a ruling on Plaintiff’s motion for summary judgment to allow

  Defendant to take additional discovery. (DN 77.) The Court granted Defendant’s motion and

  extended the deadline for Defendant to respond to Plaintiff’s motion for summary judgment to

  January 4, 2021. (DN 87.)

            On November 6, 2020, the Court conducted a telephonic status conference at the Parties’

  request to discuss ongoing discovery disputes. (DN 89.) After hearing a description of the issues

  and counsel’s previous efforts to resolve their dispute, the Court granted leave for the parties to

  proceed to motions practice. (Id.) On November 25, 2020, the Parties’ each filed a motion to
Case 3:19-cv-00778-DJH-CHL Document 144 Filed 05/19/21 Page 2 of 4 PageID #: 2969




  compel further discovery responses. (DN 92, 93.) On December 9, 2020, the Parties filed

  responses to the respective motions to compel. (DN 97, 98.) On April 26, 2021, the Court issued

  its ruling on Plaintiff’s motion to compel. (DN 133.) The Court deferred ruling on Defendant’s

  motion to compel and ordered the Parties to jointly file a report informing the Court as to the

  discovery at issue in the motion by April 21, 2021. (DN 134.) The Parties requested and were

  granted two extensions of time to file the report because the Parties were continuing to work with

  one another to resolve some of the discovery disputes at issue in Defendant’s motion. (DN 135,

  138, 139, 140.) On May 6, 2021, the Parties filed a joint report informing the Court that several

  of the disputes have been resolved. (DN 141.)

           On February 8, 2021, Defendant filed a cross motion for summary judgment. (DN 112.)

  In light of the ongoing discovery disputes, on March 9, 2021, the Court denied the Parties’

  dispositive motions without prejudice and granted leave for the Parties to file updated motions

  upon the completion of discovery. (DN 121.)

     II.      DISCUSSION

           In the motion, Defendant requests that the deadline for the Parties to complete discovery

  be extended until forty-five days after the Court’s ruling on the Parties’ discovery motions. (DN

  120, at PageID # 2787.) In support of its request, Defendant notes that extensive discovery remains

  at issue. (Id.) Defendant states that the discovery at issue is necessary to “ascertaining whether

  third-party subpoenas or other discovery are appropriate.” (Id., at PageID # 2789.) Offering a

  specific example, Defendant states that it intends to depose Plaintiff’s CEO, Michael Rudd, but

  wants “an opportunity to review any documents [Plaintiff] is compelled to produce and explore

  the content of those documents with Mr. Rudd.” (Id.)




                                                   2
Case 3:19-cv-00778-DJH-CHL Document 144 Filed 05/19/21 Page 3 of 4 PageID #: 2970




         In response, Plaintiff notes that discovery in this case commenced over a year ago, that the

  discovery deadline has already been extended, and that Volvo has already deposed two of

  Plaintiff’s corporate officers. (DN 123, at 2.) Plaintiff argues that “[i]t is simply not credible for

  Volvo to claim it requires additional documents in order to take further depositions or serve

  subpoenas, given that Volvo already deposed two Rudd officers, and then moved for summary

  judgment and filed an expert witness report, without ever asserting in those filings that it needed

  additional information from Rudd.” (Id.)

         In reply, Defendant disputes Plaintiff’s suggestion that Defendant ought to have completed

  discovery sooner. (DN 128, at PageID # 2851-53.) Defendant argues that it would have been

  impracticable to attempt to take certain depositions and third-party discovery without the benefit

  of the discovery sought by its motion to compel. (Id., at PageID # 2853-54.) Finally, Defendant

  argues that it requests a relatively short extension, which will allow it to review what it expects to

  be extensive disclosures following the Court’s ruling on its motion to compel and to promptly take

  any follow up discovery it deems necessary. (Id., at PageID # 2854.)

         A forty-five-day extension of the discovery deadline will not significantly impact the

  course of litigation in this case. A trial date has not been set in this matter and there are no pending

  dispositive motions. Additionally, although limited discovery in this case commenced in February

  2020, the Parties were only permitted to take the full range of permissible discovery beginning

  September 1, 2020. (See DN 81.) Between that time and the current March 5, 2021 discovery

  deadline, the Parties’ discovery efforts were hindered by continuous disputes concerning large

  swaths of information. Plaintiff’s motion to compel sought five separate categories of information,

  and Defendant’s motion to compel sought eight categories of information spanning sixty different

  discovery requests. (DN 92, 93.) The Court did not issue rulings on either motion to compel




                                                     3
Case 3:19-cv-00778-DJH-CHL Document 144 Filed 05/19/21 Page 4 of 4 PageID #: 2971




  before the current discovery deadline. Based on these facts, the Court finds good cause under Rule

  16(4)(b) of the Federal Rules of Civil Procedure to grant the requested extension.



     III.        ORDER

            For the foregoing reasons,

            IT IS HEREBY ORDERED that DN 120 is GRANTED. All discovery shall be

  completed July 31, 2021.




  May 18, 2021

  cc: Counsel of record




                                                  4
